Title: To John Adams from the President of Congress, 9 January 1781
From: President of Congress,Huntington, Samuel
To: Adams, John



Sir
Philadelphia January 9. 1781

Enclosed are two letters of Credence, mentioned in my other Letter of this Date; the one addressed to the Stadtholder; the other to their high Mightinesses the States General &c.
You will please to observe the Cover of each is unsealed, that you may take them off and superscribe the Address on each of the enclosed Letters that are sealed, in the proper Stile and Titles on each of them respectively, with any needfull Correction differing from the present Address on the loose Covers.
Give me leave also to observe, that in my Letter of the first Instant, accompanying your Commission to the United Provinces, I have mentioned your Appointment as Minister Plenipotentiary which differs from the Stile of the Commission, viz, our Commissioner giving him full Powers &c. You will please to notice the Error in my Letter and excuse the Inadvertency.

I have the Honor to be with very high Respect & Esteem Sir your most obedient Servant
Sam. Huntington President

